472 U.S. 478 (1985)
JENSEN, DIRECTOR, DEPARTMENT OF MOTOR VEHICLES OF NEBRASKA, ET AL.
v.
QUARING
No. 83-1944.
Supreme Court of United States.
Argued January 7, 1985
Decided June 17, 1985
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHT CIRCUIT
Ruth Anne E. Galter, Assistant Attorney General of Nebraska, argued the cause for petitioners. With her on the brief was Paul L. Douglas, Attorney General.
Thomas C. Lansworth argued the cause for respondent. With him on the brief were Burt Neuborne and Charles S. Sims.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  Marc D. Stern and Ronald A. Krauss filed a brief for the American Jewish Congress et al. as amici curiae urging affirmance.

Solicitor General Lee, Deputy Solicitor General Geller, and Kathryn A. Oberly filed a brief for the United States as amicus curiae.